Case 20-42492           Doc 418-3   Filed 09/06/21 Entered 09/06/21 17:29:21   Desc Exhibit
                                          C Page 1 of 4




                                            Exhibit C

                                        Preserved Claims




                                            78
DM_US 180458543-6.114823.0011
Case 20-42492           Doc 418-3     Filed 09/06/21 Entered 09/06/21 17:29:21              Desc Exhibit
                                            C Page 2 of 4



                                            Causes of Action

The Causes of Action (as defined in the Plan) specifically include any claims of the Estate related
to the specific litigation listed in the Debtors’ Statement of Financial Affairs (as supplemented and
amended) and schedules (as supplemented and amended), including, but not limited to, the causes
of action identified against (i) Tom Montgomery, MCA, the lenders represented by MCA,
Montgomery Capital Partners, Montgomery Capital Partners, LLC, Montgomery Capital Partners
II, LP, Montgomery Capital Partners III, LP, Montgomery Coscia Greilich LLP, Baker Tilly US,
LLP, and any entity owned, controlled, or related to any of the aforementioned individuals and
entities or their predecessors, (ii) Seacret Direct LLC or any affiliated, related, predecessor, or
successor person or entity, (iii) Kenneth E. Head, and (iv) the following Causes of Action and
claims, all of which are retained by the Plan and the Confirmation Order:

                   all claims and Causes of Action listed in, referenced in, or attached
                   as an exhibit to the Plan, the Disclosure Statement, the Schedules,
                   Statements of Financial Affairs, or in any Plan Document, and all
                   claims and causes of action for all contract theories of recovery,
                   including contract and usury, quasi-contract claims, including
                   quantum meruit, promissory estoppel, suit on a sworn account,
                   money had and received, tort theories of liability, including tortious
                   interference with existing contract, tortious interference with
                   contractual/business relations, conversion, breach of fiduciary duty,
                   fraud, bad faith denial of coverage or other insurance claim,
                   constructive eviction, wrongful eviction, wrongful foreclosure,
                   malpractice, libel, slander, malicious prosecution, negligence, gross
                   negligence, premises liability, trade-secret misappropriation,
                   misrepresentation; breach of warranty claims and related theories of
                   recovery; statutory claims and related theories of recovery,
                   including claims under the Bankruptcy Code, including objections
                   to the allowance of claims for disgorgement or otherwise, including
                   any related to extent, priority, subordination, or validity of liens,
                   claims under 11 U.S.C. §§ 509, 510, 542, 543, 544, 547, 548, 549,
                   and 550, claims pursuant to the Texas Business and Commerce
                   Code, including preferences, fraudulent transfers under all
                   applicable law, including chapter 27, and claims pursuant to title 18
                   U.S.C., participatory, vicarious, secondary, and related theories of
                   liability including, without limitation, aiding and abetting,
                   conspiracy, principal-agent, partnership, alter ego, common
                   enterprise, joint and several liability, proportionate responsibility,
                   contribution, and veil piercing; equitable claims including claims for
                   lien subordination and contempt; any such claim or cause of action
                   relating to any counterclaim, demand, controversy, cost, debt, sum
                   of money, account, reckoning, bond, bill, damage, obligation,
                   liability, objection, legal proceeding, equitable proceeding, and
                   execution of any nature, type, or description, avoidance action,
                   fraudulent-transfer action, strongarm-power action, state-law
                   fraudulent-transfer action, improper assignment of interest,
                                                      1

DM_US 181943736-3.114823.0011
Case 20-42492           Doc 418-3     Filed 09/06/21 Entered 09/06/21 17:29:21                Desc Exhibit
                                            C Page 3 of 4



                   negligence, gross negligence, willful misconduct, usury, fraud,
                   deceit, misrepresentation, conspiracy, unconscionability, duress,
                   economic duress, defamation, control, interference with contractual
                   and business relations, conflict of interest, misuse of insider
                   information, concealment, disclosure, secrecy, misuse of collateral,
                   wrongful release of collateral, failure to inspect, environmental due
                   diligence, negligent loan processing and administration, wrongful
                   recoupment, wrongful setoff, violations of statutes and regulations
                   of governmental entities, instrumentalities and agencies, equitable
                   subordination, debt recharacterization, substantive consolidation,
                   securities and antitrust laws violations, tying arrangements,
                   deceptive trade practices, breach or abuse of any alleged fiduciary
                   duty, breach of any special relationship, course of conduct or
                   dealing, obligation of fair dealing, obligation of good faith, at law or
                   in equity, in contract, in tort, or otherwise, known or unknown,
                   suspected or unsuspected; and any claims or causes of action related
                   to any matter listed on the Schedules or Statement of Financial
                   Affairs of the Debtors, including all attachments and amendments
                   thereto, which include, but are not limited to, any and all Causes of
                   Action against the parties and in the amounts listed in Exhibit 1
                   hereto, which include all payments made by the Debtors on or within
                   ninety (90) days before the Petition Date, or between ninety (90)
                   days and one (1) year before the Petition Date if such Creditors at
                   the time of such transfer was an Insider.

The Liquidating Trust shall have the right to supplement the Causes of Action as necessary. In
connection with the Causes of Action, the following is designated as potential damages claims:

                   all available theories of recovery and damages, including, without
                   limitation, all actual, punitive, and other statutory damage claims,
                   rights to reimbursement and costs, and all other relief, general or
                   special, at law or in equity, to which the Debtors, the Liquidating
                   Trust, or the Liquidating Trustee may be rightfully entitled.

The following non-exhaustive and non-mutually exclusive list of entities and individuals as
potential defendants to the Causes of Action includes all names listed in the Debtors’ Schedules,
and:

                   All trade vendors and other creditors of the Debtors all entities and
                   individuals that received transfers from or on behalf of the Debtors
                   from December 21, 2017 to the present; all entities and individuals
                   that owed fiduciary duties to the Debtors from December 27, 2017
                   to the present; all insurance companies with any insurance coverage
                   in place for the benefit of the Debtors from December 27, 2017, to
                   the present; all individuals and entities listed on the Schedules or
                   Statement of Financial Affairs of the Debtors, including any
                   attachments and amendments thereto; all companies that furnished
                                                      2

DM_US 181943736-3.114823.0011
Case 20-42492           Doc 418-3     Filed 09/06/21 Entered 09/06/21 17:29:21              Desc Exhibit
                                            C Page 4 of 4



                   utilities for the Debtors; all unsecured creditors of the Debtors; all
                   investors of the Debtors and any non-Debtor Affiliates; any entity
                   or individual in possession of or having control over property of the
                   Debtors or operations of the Debtors; any entity or individual
                   responsible or who contributed to any losses or damages suffered by
                   the Debtors or its creditors or investors, including, without
                   limitation, (i) Tom Montgomery, MCA, the lenders represented by
                   MCA, Montgomery Capital Partners, Montgomery Capital Partners,
                   LLC, Montgomery Capital Partners II, LP, Montgomery Capital
                   Partners III, LP, Montgomery Coscia Greilich LLP, Baker Tilly US,
                   LLP, and any entity owned, controlled, or related to any of the
                   aforementioned individuals and entities or their predecessors, (ii)
                   Seacret Direct LLC or any affiliated, related, predecessor, or
                   successor person or entity, (iii) Kenneth E. Head; and (iv) any party
                   that has appeared in the Chapter 11 Cases (collectively referred to
                   as the “Potential Parties”).

       The Potential Parties include all affiliates, successors, transferees, directors, officers,
employees, and other agents of any entity or individual that would otherwise qualify as a Potential
Party.

       The Liquidating Trust shall have the right to supplement the Causes of Action as necessary
throughout its investigation of the Debtors’ affairs.




                                                     3

DM_US 181943736-3.114823.0011
